UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):January 16, 2013 PBF ENERGY INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-35764 45-3763855 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Sylvan Way, Second Floor Parsippany, New Jersey 07054 (Address of the Principal Executive Offices) (Zip Code) (973) 455-7500 (Registrant’s Telephone Number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K Filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On January 16, 2nergy Inc. (the “Company”) issued a press release announcing it will be presenting at certain industry conferences in the coming weeks.The Company’s executive management will be presenting at the AON Energy Symposium on January 16, 2013, the Argus Americas Crude Summit on January 24, 2013 and the Credit Suisse Energy Summit on February 7, 2013. The Company's meeting materials will be available, on the date of the event, on the Investor Relations section of the PBF Energy website at www.pbfenergy.com. The information in this report is being furnished, not filed, pursuant to Regulation FD. Accordingly, the information in Items 7.01 and 9.01 of this report will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this report is not intended to, and does not, constitute a determination or admission by the Company that the information in this report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company or any of its affiliates. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated January 16, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 16, 2013 PBF Energy Inc. (Registrant) By: /s/ Jeffrey Dill Name: Jeffrey Dill Title: Senior Vice President, General Counsel EXHIBIT INDEX Exhibit No. Description Press release dated January 16, 2013
